     Case 3:17-cr-00175-CRB Document 577 Filed 07/23/20 Page 1 of 18



 1   JOHN J. JORDAN, ESQ. (State Bar No. 175678)
     601 Montgomery Street, Suite 850
 2   San Francisco, CA 94111
     Tel: (415) 391-4814
 3   Fax: (415) 391-4309
     Email:jjordanesq@aol.com
 4
     Counsel for Defendant
 5   PETER MCKEAN

 6                           IN THE UNITED STATES DISTRICT COURT

 7                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

 8   UNITED STATES OF AMERICA,             )       No. CR 17-0175 CRB
                                           )
 9                     Plaintiff,          )       DEFENDANT’S SENTENCING
     vs.                                   )       MEMORANDUM
10                                         )
     PETER MCKEAN,                         )
11                                         )       Date: July 31, 2020
                       Defendant.          )       Time: 10:00 a.m.
12                                         )       Hon. Charles R. Breyer
                                           )
13   _____________________________________ )

14

15

16

17

18

19

20

21

22

23

24

25

26


     McKean Sent. Mem.
      Case 3:17-cr-00175-CRB Document 577 Filed 07/23/20 Page 2 of 18



 1                                                     TABLE OF AUTHORITIES

 2   Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

 3   Factual Background of Offense. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

 4   Procedural Background. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

 5   Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

 6   1.         Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

 7   2.         Applicable Law. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

 8   3.         The Defendant Should Receive an Adjustment for Acceptance of Responsibility. . . . . . . 5

 9   4.         The Defendant’s Request for Ten Months Home Confinement. . . . . . . . . . . . . . . . . . . . 10

10   a.         The Impact of the COVID-19 Pandemic Favors a Non-Jail Sentence.. . . . . . . . . . . . . . . 10

11   b.         The Relevant 18 U.S.C. § 3553(a) Factors Also Favor a Non-Jail Sentence. . . . . . . . . . 13

12   i.         The nature and circumstances of the offense.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

13   ii.        The history and characteristics of the defendant. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

14   iii.       The need for the sentence to reflect the seriousness of the offense, promote
                respect for the law, provide just punishment, afford adequate deterrence, and
15              protect the public. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

16   Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

17

18

19

20

21

22

23

24

25

26


     McKean Sent. Mem.                                                       i
      Case 3:17-cr-00175-CRB Document 577 Filed 07/23/20 Page 3 of 18



 1                                                    TABLE OF AUTHORITIES

 2   Cases:

 3   Gall v. United States, 552 U.S. 38 (2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

 4   United States v. Ameline, 409 F.3d 1073 (9th Cir. 2005) (en banc). . . . . . . . . . . . . . . . . . . . . . . . 5

 5   United States v. Booker, 543 U.S. 220 (2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

 6   United States v. Burrows, 36 F.3d 875 (9th Cir. 1994). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

 7   United States v. Cantrell, 433 F.3d 1269 (9th Cir. 2006). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 5

 8   United States v. Davis, 36 F.3d 1424 (9th Cir. 1994), cert. denied, 115 S. Ct. 1147 (1995). . . . . 6

 9   United States v. Hernandez, 894 F.3d 1104 (9th Cir. 2016). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

10   United States v. Ing, 70 F.3d 553 (9th Cir. 1995), cert. denied, 517 U.S. 1112 (1996). . . . . . . 6, 7

11   United States v. Marquardt, 949 F.2d 283 (9th Cir. 1991). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

12   United States v. Mix, 450 F.3d 375 (9th Cir. 2006). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 5

13   United States v. Mohrbacher, 182 F.3d 1041 (9th Cir. 1999). . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

14   United States v. Molina, 934 F.2d 1440 (9th Cir. 1991). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6, 7

15   United States v. Vance, 62 F.3d 1152 (9th Cir. 1995). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

16   Statutes and Rules:

17   18 U.S.C. § 371. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

18   18 U.S.C. § 1349. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

19   18 U.S.C. § 3553(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 5, 12, 13

20   U.S.S.G. § 3E1.1.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

21   U.S.S.G. § 5K2.12. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

22

23

24

25

26


     McKean Sent. Mem.                                                     ii
     Case 3:17-cr-00175-CRB Document 577 Filed 07/23/20 Page 4 of 18



 1   JOHN J. JORDAN, ESQ. (State Bar No. 175678)
     601 Montgomery Street, Suite 850
 2   San Francisco, CA 94111
     Tel: (415) 391-4814
 3   Fax: (415) 391-4309
     Email:jjordanesq@aol.com
 4
     Counsel for Defendant
 5   PETER MCKEAN

 6                            IN THE UNITED STATES DISTRICT COURT

 7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

 8   UNITED STATES OF AMERICA,             )              No. CR 17-0175 CRB
                                           )
 9                     Plaintiff,          )              DEFENDANT’S SENTENCING
     vs.                                   )              MEMORANDUM
10                                         )
     PETER MCKEAN,                         )
11                                         )              Date: July 31, 2020
                       Defendant.          )              Time: 10:00 a.m.
12                                         )              Hon. Charles R. Breyer
                                           )
13   _____________________________________ )

14                                          INTRODUCTION

15          The defendant, Peter McKean, through counsel of record, John J. Jordan, hereby files this

16   sentencing memorandum. Mr. McKean, who has no prior criminal record whatsoever, appears

17   for sentencing after being found guilty of participating in an unfortunate bid-rigging scheme. Mr.

18   McKean went to trial after joint plea offers to him and a co-defendant were not accepted by the

19   co-defendant, and an individual plea was not pursued by the defendant.

20          McKean has reviewed the final Pre-Sentence Report and maintains Objection Number 3

21   (which should be labeled Objection Number “2"), to the denial of acceptance of responsibility.

22   McKean drops Objection Number 1 as to the appropriate guideline Base Offense Level.

23          Mr. McKean asks the Court to grant the probation department’s proposed variance, but

24   convert the 5 months incarceration followed by 5 months home detention recommended by the

25   probation officer to time served, with 3 years supervised release, with a condition that he serve

26   10 months home detention, so he can maintain employment and stay safe from COVID-19.


     McKean Sent. Mem.                                1
     Case 3:17-cr-00175-CRB Document 577 Filed 07/23/20 Page 5 of 18



 1                             FACTUAL BACKGROUND OF OFFENSE

 2          This case arises from an FBI sting operation looking into bid-rigging for federal building

 3   projects in the Bay Area, where an undercover agent (“UC”) claimed to have a corrupt insider

 4   relationship with “Maria” a contracting officer at Lawrence Berkeley National Laboratory

 5   (“LBNL”). PSR ¶ 16. As the Court sat through multiple trials on this case, the defendant will

 6   not go into great detail about the facts of the offense.

 7          In September 2013, co-defendant Butler initiated the idea of bringing in a construction

 8   manager to assist the undercover agent (“UC”) with a renovation at LBNL and proposed using

 9   McKean of TMI Construction to assist the UC once he won the contract. The UC was agreeable

10   and said he needed McKean to send in a bid of $6.2 million. PSR 23.

11          On October 1, 2013, McKean met with the UC at a hotel room. Butler joined by phone

12   toward the end. The UC laid out the scheme for McKean, including explaining that the

13   contracting officer had skirted all the rules to give him this job. The UC said that if McKean was

14   comfortable with how the deal was arranged, they would create a business structure to "pass the

15   money around." PSR ¶ 24. The UC said he needed McKean’s number to be $6.2 million.

16   McKean agreed to send off the bid to the lab the next day, as the UC requested. PSR ¶¶ 23-24.

17          On October 3, 2013, McKean, on behalf of TMI, emailed a letter addressed to the DOE

18   contracting officer submitting a lump sum bid for $6.2 million to perform the renovation.

19   McKean and the UC discussed the letter, and the UC stated his approval. Later that day,

20   McKean met with the UC to listen in on a call from Maria, who said that the contract was going

21   to the UC but she needed another bidder to come in over his $5.9 million. PSR ¶ 27.

22          After the call, McKean said he would try to think of someone else who could submit a

23   bid. Butler called in during the meeting, and the UC and McKean reported that another bid was

24   going to be needed. Two days later, Butler came up with the idea of presenting the scheme to

25   another contractor, and the contractor sent in a bid to DOE. PSR ¶ 27.

26


     McKean Sent. Mem.                                  2
     Case 3:17-cr-00175-CRB Document 577 Filed 07/23/20 Page 6 of 18



 1                                    PROCEDURAL BACKGROUND

 2          On April 6, 2017, defendant Peter McKean and three co-defendants, Clifton Burch, Derf

 3   Butler, and Anton Kalafati, were charged with one count of conspiracy to defraud the United

 4   States Department of Energy in violation of 18 U.S.C. § 371. Clerk’s Record (“CR”) 1. The

 5   indictment alleged that McKean conspired with the co-defendants and an undercover agent (UC)

 6   to submit bids at predetermined prices in order to ensure that the UC would secure a contract

 7   with the Lawrence Berkeley National Laboratory. Id.

 8          On March 9, 2018, co-defendant Kalafati pled guilty to one count of conspiracy to

 9   defraud the United States Department of Energy. CR 109-110.

10          Prior to trial, McKean had entered into plea discussions with the government. This

11   included two proffer sessions with the government. PSR ¶ 39.

12          On September 24, 2018, the government offered McKean and Burch a plea offer with a

13   recommended non-custodial sentence if both defendants accepted the offer. The government

14   indicated that this was a joint offer, conditioned on co-defendant Burch entering a guilty plea.

15   However, as detailed in the motion for a new trial filed by Burch, Burch declined the

16   government's offer. Because Burch had declined the offer, McKean could not accept the offer.

17          In October of 2018, the government provided Burch and McKean a draft plea agreement

18   offering diversion. Again, however, the plea offer required both defendants to accept the deal.

19   As described in Burch's motion, he again declined the government's offer. Because Burch

20   rejected the offer, McKean was unable to accept the offer for himself, even though he wished to

21   accept the government's offer.

22          On November 8, 2018, the government filed a superseding indictment charging McKean

23   and Burch with an additional count of conspiracy to commit mail and wire fraud, in violation of

24   18 U.S.C. § 1349. CR 325.

25          Trial began on February 4, 2019. On February 20, 2019, the jury found both defendants

26   guilty of count one and count two of the Superseding Indictment.


     McKean Sent. Mem.                                3
     Case 3:17-cr-00175-CRB Document 577 Filed 07/23/20 Page 7 of 18



 1          The defendant has received and reviewed the final sentencing report (PSR) prepared by

 2   the U.S. Probation Department. The PSR calculates a final offense level of 12, criminal history I,

 3   with an advisory guideline range of 10 to 15 months incarceration.

 4          The probation officer submitted that “The Court may wish to consider the defendant’s

 5   family and business responsibilities, his community involvement, his military service, and the

 6   adverse impact the conviction in the instant offense has had on his business in support of a

 7   custodial sentence below the advisory guideline range, pursuant to 18 U.S.C. § 3553(a) - history

 8   and characteristics of the defendant and nature and circumstances of the offense.” PSR ¶ 101.

 9                                             ARGUMENT

10   1.     Introduction

11          Initially, McKean asks the Court to grant a 2 point adjustment for acceptance of

12   responsibility, as he went to trial on an entrapment defense, repeatedly admitted making the

13   illegal bid, and did not contest the government’s version of the facts.

14          The defendant then asks this Court to impose a sentence of time served, with 3 years

15   supervised release, with a condition that he serve 10 months in home detention with electronic

16   monitoring. The defendant also joins in the $3000 fine recommended by probation. This would

17   allow Mr. McKean to keep working and stay safe from the COVID 19 pandemic, while still

18   punishing him.

19   2.     Applicable Law

20          In this post-Booker sentencing, a district court is “not mandated to sentence within an

21   applicable Guideline range because the Sentencing Guidelines are advisory--not mandatory.”

22   United States v. Mix, 450 F.3d 375 (9th Cir. 2006), citing United States v. Cantrell, 433 F.3d

23   1269, 1279-81 (9th Cir. 2006) and United States v. Booker, 543 U.S. 220, 259-60 (2005).

24   District courts, however "'must consult [the] Guidelines and take them into account when

25   sentencing,' even though they now have the discretion to impose non-Guidelines sentences."

26   United States v. Cantrell, 433 F.3d at 1279, quoting Booker, 543 U.S. at 264.


     McKean Sent. Mem.                                4
     Case 3:17-cr-00175-CRB Document 577 Filed 07/23/20 Page 8 of 18



 1          This Court should begin the sentencing proceeding by correctly calculating the applicable

 2   Sentencing Guideline range. See Gall v. United States, 128 S.Ct. 586, 596, 169 L.Ed.2d 445

 3   (2007) (stating that "a district court should begin all sentencing proceedings by correctly

 4   calculating the applicable Guideline range."). “In addition, a district court must apply the factors

 5   enumerated in 18 U.S.C. § 3553(a) in its sentencing decision.” United States v. Mix, supra, citing

 6   United States v. Cantrell, 433 F.3d at 1279-80; see also United States v. Ameline, 409 F.3d 1073,

 7   1085-86 (9th Cir. 2005) (en banc).

 8          Thus, in addition to the advisory Guideline range, the district court must consider "the

 9   nature and circumstances of the offense and the history and characteristics of the defendant" as

10   well as the need for the sentence to reflect the seriousness of the offense, promote respect for the

11   law, provide just punishment, afford adequate deterrence, protect the public, and provide the

12   defendant with needed training and medical care. 18 U.S.C. § 3553(a)(1)-(2). The court must

13   also address the need to avoid unwarranted sentence disparities among defendants with similar

14   records who have been found guilty of similar conduct and the need to provide restitution to any

15   victims of the offense. 18 U.S.C. § 3553(a)(6)-(7).

16   2.     The Defendant Should Receive an Adjustment for Acceptance of Responsibility

17          McKean, in this unusual case, is entitled to a 2 level downward adjustment to the

18   Sentencing Guidelines Offense Level, for acceptance of responsibility. U.S.S.G. § 3E1.1.

19          McKean’s defense at trial was that he was entrapped. By definition, only people who

20   commit illegal acts are entrapped. If the crime is not committed, then no one was entrapped.

21   And the defense of entrapment is inherently a legal defense. A lay person may truly believe he or

22   she was entrapped, but a jury, looking at the Ninth Circuit jury instructions, and the law on

23   inducement, may decide no, not under the law.

24          For this reason, the Ninth Circuit has recognized that a defendant interposing a trial

25   defense of entrapment may be entitled to acceptance of responsibility, stating that “It is clear that

26   a judge cannot rely upon the fact that a defendant refuses to plead guilty and insists on his right to


     McKean Sent. Mem.                                 5
     Case 3:17-cr-00175-CRB Document 577 Filed 07/23/20 Page 9 of 18



 1   trial as the basis for denying an acceptance of responsibility adjustment.” United States v.

 2   Mohrbacher, 182 F.3d 1041, 1052 (9th Cir. 1999), citing United States v. Vance, 62 F.3d 1152,

 3   1157-58 (9th Cir. 1995). “Even a defendant who contests his factual guilt at trial may, under

 4   some circumstances, be entitled to such an adjustment.” United States v. Mohrbacher, 182 F.3d

 5   at 1052, citing United States v. Ing, 70 F.3d 553, 556 (9th Cir. 1995) (entrapment defense is not

 6   inconsistent with downward adjustment for acceptance of responsibility), cert. denied, 517 U.S.

 7   1112 (1996); see also United States v. Hernandez, 894 F.3d 1104, 1111 (9th Cir. 2016).

 8          In United States v. Ing, the Ninth Circuit stated, “The assertion of an entrapment defense

 9   is not necessarily incompatible with acceptance of responsibility.” United States v. Ing, 70 F.2d

10   553, 556 (9th Cir. 1995), citing United States v. Molina, 934 F.2d 1440, 1451 (9th Cir. 1991).

11   The Ing opinion pointed out that “As the Molina court noted, the defense of entrapment by its

12   very nature entails an admission regarding the defendant's participation in criminal activity.”

13   United States v. Ing, 70 F.2d at 556, citing United States v. Molina, 934 F.2d at 1450. “Where the

14   defendant presents such a defense, the sentencing judge must look at all the evidence bearing on

15   the defendant's contrition.” Id.

16          The Ing court did also point out that not all who raised entrapment so benefit. The court

17   explained that “Of course, a defendant whose only defense is entrapment is not automatically

18   entitled to an acceptance of responsibility adjustment. In Molina, we affirmed the district court's

19   decision to deny the defendant's request for this adjustment, because the defendant's testimony

20   conflicted with that of government agents "on almost every key incident."” Id., see United States

21   v. Marquardt, 949 F.2d 283, 285 (9th Cir. 1991) (denial of an acceptance of responsibility

22   adjustment where the defendant denied his intent to violate the law); United States v. Burrows,

23   36 F.3d 875, 883 (9th Cir. 1994) (defendant not entitled to adjustment where he maintained that

24   he lacked mens rea during and after trial); United States v. Davis, 36 F.3d 1424, 1435-36 (9th

25   Cir. 1994) (defendant not entitled to adjustment where there was no affirmative evidence of

26   contrition on the record), cert. denied, 115 S. Ct. 1147 (1995).


     McKean Sent. Mem.                                6
     Case 3:17-cr-00175-CRB Document 577 Filed 07/23/20 Page 10 of 18



 1          The court in Ing distinguished the holding in Molina and the other cases cited above by

 2   pointing out that “Ing admitted his conduct and his intent throughout. At sentencing, he plainly

 3   acknowledged that what he did was wrong and expressed remorse for his actions.” Id.

 4          This case is analogous to the Ing case. McKean’s trial testimony is replete with

 5   admissions by him that he agreed with the government about submitting an illegal bid. He

 6   repeatedly admitted during his trial testimony that he colluded by making an illegal bid:

 7          Q.      Okay. I'd like you to explain to the jury what was in your mind when you heard:
                    There's a bid that I have to submit, and this bid is supposed to be higher than the
 8                  bid that William Joseph submitted. What did that mean to you?

 9          A.      That meant that -- that meant collusion.

10          Q.      And what did you understand "collusion" to be?

11          A.      When somebody puts in a bid that tries to make somebody else's bid look lower or
                    an inaccurate representation of the work.
12
     TR: 1430.
13
            Q.      So you understood that what Derf was telling you sounded like collusion; correct?
14
            A.      Right.
15
            Q.      What did that make you think in terms of whether you wanted to get involved in
16                  this project or not?

17          A.      From my state of mind, I was concerned about the def- -- the legality aspects of
                    collusion are not good
18   .
     TR: 1431.
19
            A.      Correct. I believe it was -- the decision was going to be made that week.
20
            Q.      After he told you that, did you feel some kind of time
21                  constraint?

22          A.      I felt a pinch, because I felt, again, this internal conflict of not wanting to do
                    something illegal but also not wanting to miss an opportunity that this project
23                  presented.

24   TR: 1439.

25

26


     McKean Sent. Mem.                                 7
     Case 3:17-cr-00175-CRB Document 577 Filed 07/23/20 Page 11 of 18



 1          Q.     Would you describe what you were going through in your mind in trying to decide
                   whether you wanted to go ahead with submitting a bid or not?
 2
            A.     The -- it was not a comfortable feeling because I knew on one -- at one hand, it
 3                 was -- submitting a bid higher than somebody else's bid to validate their bid is
                   illegal, not right.
 4
                   On the other hand, I saw William as potentially a godsend, at the time, that I
 5                 needed.
     TR: 1443.
 6
            A.     On the flip side, there's the conflict of: This is not a proper procedure. This is
 7                 illegal to come in above somebody else's number on a public job.

 8   TR: 1445.

 9          Q.     Did you know that when you submitted the bid?

10          A.     Did I know that --

11          Q.     Did you know that it was wrong and illegal?

12          A.     Collusion is illegal, and I knew what collusion was.

13   TR: 1455.

14          Nor did McKean deny his guilt when being cross-examined by the government counsel.

15   Instead, McKean admitted participating in a bid-rigging scheme:

16          Q.     Now, let's just get past a lot of this. You agree that this was a bid-rigging scheme;
                   right?
17
            A.     Correct. And I hadn't heard the term "bid rigging" before this, but collusion is
18                 what I understood it to be, and it's the same thing.

19          Q.     And part of that is because in the state of California, if you're working on any
                   public job, there's non-collusion rules; right?
20
            A.     Correct.
21
            Q.     Yeah. And the non-collusion rules are just basically common sense, that you
22                 shouldn't be submitting phony bids on jobs; right?

23          A.     Correct.

24          Q.     And so -- but I appreciate the distinction, that you understood it as collusion. Is
                   that what you're telling us?
25
            A.     Yeah. I just hadn't heard the term of art as -- "bid rigging" wasn't something I'd
26                 heard before.


     McKean Sent. Mem.                               8
     Case 3:17-cr-00175-CRB Document 577 Filed 07/23/20 Page 12 of 18



 1          Q.      But you understand collusion is the same thing, and you're familiar with that
                    concept?
 2
            A.      Correct.
 3
            Q.      And you were familiar with that concept when Derf Butler proposed a bid-rigging
 4                  scheme to you in 2013?

 5          A.      In, yeah, September -- early September 2013, correct.

 6   TR: 1462.

 7          Q.      So what did you take from that in terms of your illegal agreement?

 8          A.      I never talked to Clifton about it; so I didn't know what his role was.

 9          Q.      Right here, you see he submitted a bid. His got kicked out. You know these bids
                    are all illegal; right?
10
            Q.      Is that a "yes"? You're nodding your head, but is that a "yes"?
11
            A.      Yes, these bids are improper, illegal.
12
     TR: 1466.
13
            A.      So the question was: The LBNL deal was a crooked deal? It was -- yes.
14
            Q.      It was illegal?
15
            A.       Illegal.
16
     TR: 1472.
17
            In addition to his trial testimony, McKean proffered twice with the government, again
18
     making significant admissions. PSR 39. At trial, he testified that he admitted to the government
19
     in those proffer sessions that he submitted the bid. TR: 1452-54.
20
            Finally, in his statement to the Probation Officer in his pre-sentence interview, McKean
21
     admitted making a bid “to ensure that Joseph’s bid would be the lowest and as a result, he would
22
     be awarded the project...” PSR ¶ 43.
23
            In sum, McKean has repeatedly admitted, before, during, and after trial, that he submitted
24
     an artificial bid, for a job he had no expectation of being awarded, in order to ensure that a third
25
     person submitted the winning bid. He went to trial to interpose a legal defense, that he was
26


     McKean Sent. Mem.                                 9
     Case 3:17-cr-00175-CRB Document 577 Filed 07/23/20 Page 13 of 18



 1   entrapped at a time when his company was experiencing financial difficulty. And, he went to

 2   trial after being unable to accept joint offers of settlement. In this case, the Court should award a

 3   2 level adjustment for Acceptance of Responsibility, which would result in a final offense level

 4   of 10, criminal history I, with an advisory sentencing range of 6-12 months.

 5   3.     The Defendant’s Request for Ten Months Home Detention

 6          Mr. McKean asks the Court to grant the probation department’s proposed variance, but

 7   convert the 5 months incarceration followed by 5 months home detention to time served, with 3

 8   years supervised release, with a condition that he serve 10 months home detention, so that the

 9   defendant can maintain his employment and stay safe from COVID-19.

10          As the guidelines are advisory, the defendant’s recommended sentence is available to the

11   Court even if the Court does not award 2 points for acceptance of responsibility and keeps the

12   final offense level at 12. If the Court disagrees with the defendant’s contention that he should be

13   granted a 2 point reduction for acceptance of responsibility, then the defendant suggests that the

14   Court can alternatively view the perhaps imperfect entrapment defense offered by the defendant

15   at trial as a factor that justifies a downward variance to a 10 month home confinement sentence.

16   See U.S.S.G. § 5K2.12.

17   a.     The Impact of the COVID 19 Pandemic Favors a Non-Jail Sentence

18          The defendant appreciates the recommended variant sentence set forth by the probation

19   officer. Six months ago, there might be little to argue about. The Court would have carefully

20   balanced the various factors, such as deterrence versus aberrant behavior, punishment versus

21   remorse; and perhaps agreed with probation and required 5 months incarceration.

22          Now Covid-19 is like a 100 pound weight thrown on the balancing scale. Strong indeed

23   should be the counterweight before the scale tips back towards a period of incarceration.

24   Sentencing anyone to prison now comes with the increased risk that a defendant, even if

25   otherwise healthy, may become sick, or very sick, or die. The BOP website discloses that as of

26   July 23, 2020, 9,936 federal inmates have tested positive at one point for COVID 19; 4,247


     McKean Sent. Mem.                                10
     Case 3:17-cr-00175-CRB Document 577 Filed 07/23/20 Page 14 of 18



 1   federal inmates and 385 BOP staff have currently tested positive for COVID 19, and there have

 2   been 98 federal inmate deaths attributed to COVID-19. https://www.bop.gov/coronavirus/ (July

 3   23, 2020).

 4          The Federal Government itself has recognized the risks posed by the COVID-19

 5   pandemic. In his memorandum of March 26, 2020, Attorney General Barr urged home

 6   confinement for some inmates at federal prisons. Even though these prisoners had been

 7   convicted of federal crimes, Attorney General Barr recognized that the COVID-19 pandemic

 8   necessitated a reconsideration of who should remain incarcerated during this crisis. Since the

 9   release of the Attorney General's original memo to the Bureau of Prisons on March 26, 2020, the

10   BOP has placed an additional 7,042 inmates on home confinement.

11   https://www.bop.gov/coronavirus/ (July 23, 2020).

12          The government may argue that McKean can be placed at a BOP facility where there are

13   few or no cases of COVID-19. But, the recent experience at the California prison at San

14   Quentin, illustrates how quickly things can change. The Los Angeles Times reported on June

15   30, 2020, that: “Unlike other prisons in California, San Quentin had escaped any coronavirus

16   outbreak until early June. But 121 inmates were moved there from the Chino prison on May 30.

17   Inmates in Chino who did not test positive and are medically vulnerable were transferred to other

18   prisons, including San Quentin and Corcoran. The transfers ignited outbreaks at both prisons,

19   with a federal judge calling the moves a significant failure.” 2020https://www.latimes.com/

20   california/story/2020-06-30/. As of July 13, 2020, the outbreak had mushroomed to 1899

21   confirmed cases of COVID-19 with 694 reported in the last two weeks, and 9 deaths.

22   https://www.sfchronicle.com/bayarea/article/Two-more-San-Quentin-prisoners-die-from-COVID

23   -19-15403309.php (July 13, 2020).

24          Just today, in checking for updated BOP COVID-19 statistics, counsel noted online news

25   reports of a new COVID-19 outbreak at the Forth Worth Federal Medical Center, stating that the

26   “number of confirmed cases at the Federal Medical Center-Carswell in Fort Worth jumped to


     McKean Sent. Mem.                              11
     Case 3:17-cr-00175-CRB Document 577 Filed 07/23/20 Page 15 of 18



 1   510 on Tuesday, just two days after the Bureau of Prisons reported that 200 women there had

 2   tested positive for COVID-19, the illness caused by the coronavirus. Only the federal prison in

 3   Seagoville, also located in the Dallas-Fort Worth area, had more infected inmates, with 1,156

 4   cases as of Tuesday.” https://www.nbcdfw.com/news/coronavirus/ covid-19-outbreak

 5   -reported-at-fort-worth-federal-medical-prison/2410816/ (July 21, 2020).

 6          The explosive growth in cases in prison and jail is easily understood. Dr. Brie Williams,

 7   Professor of Medicine at the University of California, San Francisco (“UCSF”) in the Geriatrics

 8   Division, Director of UCSF’s Amend: Changing Correctional Culture Program, and Director of

 9   UCSF’s Criminal Justice & Health Program, has stated in her attached declaration that “Because

10   inmates live in close quarters, there is an extraordinarily high risk of accelerated transmission of

11   COVID-19 within jails and prisons.” See Exhibit A, Declaration, page 3. Dr. Williams opines

12   that “Inmates share small cells, eat together and use the same bathrooms and sinks. They eat

13   together at small tables that are cleaned only irregularly. Some are not given tissues or sufficient

14   hygiene supplies. Effective social distancing in most facilities is virtually impossible, and

15   crowding problems are often compounded by inadequate sanitation, such as a lack of hand

16   sanitizer or sufficient opportunities to wash hands.” Exh. A at page 3.

17          It is true that Mr. McKean is not over 65 years old, and is in relatively good health. PSR

18   ¶ 68. But, that does not guarantee that he would not become sick or suffer serious complications.

19   Table 3 of the CDC Coronavirus Disease 2019 Case Surveillance — United States, January

20   22–May 30, 2020, indicates that as of May 30, 2020, that of the 235,774 patients between the

21   ages of 50-59, out of 235,774 who contracted the virus, 5,639 have died.

22   https://www.cdc.gov/mmwr/volumes/69/wr/mm6924e2.htm#T3_down

23          Because of the risk all inmates, no matter their age or physical condition, now face if

24   imprisoned, the defendant asks the court to consider a non-jail sentence.

25

26


     McKean Sent. Mem.                                12
     Case 3:17-cr-00175-CRB Document 577 Filed 07/23/20 Page 16 of 18



 1   b.       The Relevant 18 U.S.C. § 3553(a) Factors Also Favor a Non-Jail Sentence

 2   i.       The nature and circumstances of the offense.

 3            This Court is aware of all the nature and circumstances of these offenses, which involve a

 4   sting operation. Certainly real corruption in public dealings is a major problem, but there are

 5   also unique mitigating circumstances in this sting operation relating to the nature and

 6   circumstances of these offenses. Counsel is unaware that the defendant had any prior criminal

 7   actions before he agreed to submit a false bid here. The sting has resulted in the prosecution of a

 8   defendant who was trying to keep his company financially healthy, which should justify some

 9   mercy.

10   ii.      The history and characteristics of the defendant.

11            The defendant submits that this factor strongly supports his sentencing recommendation.

12            The probation officer suggests that “The Court may wish to consider the defendant’s

13   family and business responsibilities, his community involvement, his military service, and the

14   adverse impact the conviction in the instant offense has had on his business in support of a

15   custodial sentence below the advisory guideline range, pursuant to 18 U.S.C. § 3553(a) - history

16   and characteristics of the defendant and nature and circumstances of the offense.” PSR 101.

17            The probation officer’s statement is well taken. Well before this case arose, Mr. McKean

18   was helping his community. The defendant has served in the U.S. Navy. PSR ¶ 72. In 1990, he

19   received a Humanitarian Service Medal from the Navy for his work during the Loma Preita

20   Earthquake. See Exhibit B. He has volunteered at the Peninsula Humane Society, and he has

21   been a volunteer English tutor for the San Mateo Adult School, as verified by the probation

22   officer. PSR ¶ 66, See Exhibit C..

23            The attached letters from the defendant’s support group give testament to the defendant’s

24   character. See Exhibit D. Counsel will not repeat all the statements here, but rather will point out

25   that Mr. McKean has a long history, before and after these troubles arose, of helping others, of

26   dealing with issues with his daughter, and with comforting those in trouble.


     McKean Sent. Mem.                                13
     Case 3:17-cr-00175-CRB Document 577 Filed 07/23/20 Page 17 of 18



 1           Mr. McKean points out to counsel that if allowed to serve his time in home detention, he

 2   can continue, via ZOOM conferencing, with his volunteer work at the San Mateo Adult School,

 3   and continue to help the community.

 4           Moreover, before this case, Mr. McKean had no prior criminal history. Not only does he

 5   not have any other convictions, he was never even arrested.

 6           Mr. McKean has the strong support of his family, particularly his wife and daughters.

 7   Although this conviction has and will continue to affect his licencing, he does have work

 8   available to him, in lower capacities, and can continue to support his family if allowed to work

 9   during home confinement.

10   iii.    The need for the sentence to reflect the seriousness of the offense, promote respect
             for the law, provide just punishment, afford adequate deterrence, and protect the
11           public.

12           The defendant acknowledges that his offense is a serious matter, and is certainly aware of

13   the consequences of his actions. Both Mr. McKean and his family were greatly frightened when

14   they learned how serious this violation was in federal court.

15           The sentence sought by the defendant would provide adequate punishment in this case

16   and protect the public. This case also presents very low chance of new criminal conduct, so any

17   concern about deterrence should be low.

18           The defendant is asking that the Court sentence him to custody time, but structure the

19   time as home confinement so that he can maintain his employment and avoid the risk posed by

20   COVID 19. This will punish Mr. McKean, but also allow him to continue his successful

21   rehabilitation.

22   iv.     Need to Avoid Disparity.

23           The defendant notes that the Court has before it a number of co-defendants for

24   sentencing, so that any disparity argument at this point appears premature.

25

26


     McKean Sent. Mem.                               14
     Case 3:17-cr-00175-CRB Document 577 Filed 07/23/20 Page 18 of 18



 1                                           CONCLUSION

 2          The defendant asks this Court to sentence him to time served, followed by three years of

 3   supervised release, with a condition that he serve 10 months in home detention with electronic

 4   monitoring, a $200 special assessment, and a $3000 fine.

 5   DATED: July 23, 2020.                       Respectfully submitted,

 6
                                                 /s/ John J. Jordan
 7                                               JOHN J. JORDAN
                                                 Attorney for Peter McKean
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     McKean Sent. Mem.                              15
